Case:20-02911-MCF13 Doc#:30 Filed:02/12/21 Entered:02/12/21 06:03:26      Desc: Main
                           Document
                 IN THE UNITED   STATESPage  1 of 2
                                          BANKRUPTCY   COURT
                    FOR THE DISTRICT OF PUERTO RICO

 IN RE:                                              CASE NUMBER: 20-02911

 FERNANDO L. ROSA VILLEGAS                                  CHAPTER: 13
 DEBTOR

 INFORMATIVE MOTION

 TO THE HONORABLE COURT:

                    MOTION FOR LEAVE TO FILE MOTION TO DISMISS

         Comes now, Tania M. Solano Andújar, through her undersigned

 counsel and respectfully states and prays:

 1.      As     per     Hon.   Monsita   Lecaroz   2020's   request,   “whatever

         communication we have, be done thru this medium . . . ,” we

         are requesting leave to file the attached Motion.

 NOTICE: Within fourteen (14) days after service as evidenced by the
 certification, any party against whom this paper has been served, or any
 other party to the action who objects to the relief sought herein, shall
 serve and file an objection or other appropriate response to this paper
 with the Clerk’s office of the U.S. Bankruptcy Court for the District
 of Puerto Rico. If no objection or other response is filed within the
 time allowed herein, the paper will be deemed unopposed and may be
 granted unless: (I) the requested relief is forbidden by law; (ii) the
 requested relief is against public policy; or (iii) in the opinion of
 the Court, the interest of justice requires otherwise.

 RESPECTFULLY SUBMITTED.

 In San Juan, Puerto Rico on this date February 12, 2021.

 CERTIFICATE OF SERVICE

 OUR CLIENT AND UNDERSIGNED ATTORNEY HEREBY CERTIFY: that this motion has
 been filed using the Bankruptcy Court’s ECM/ECF electronic filing system
 which will automatically notify all participants to said system
 including the Office of the U.S. Trustee and the Chapter 13 Trustee. I
 HEREBY CERTIFY THAT all other parties included in attached master
 address list who are not participants of the Court’s automatic filing
 system have been notified of this motion via regular mail sent on this
 same date.
                                                       Respectfully submitted.

                                                       /s/ Maritza Ortiz, Esq.
                                                                 USDC-PR 19522
                                                               P.O. Box 361165
                                                          San Juan, P.R. 00936
                                                            Phone 914-572-5249
                                                   Email: attymari@outlook.com
 20210212SolanovRosaLEAVE
Case:20-02911-MCF13 Doc#:30 Filed:02/12/21 Entered:02/12/21 06:03:26   Desc: Main
                           Document Page 2 of 2


 FERNANDO L ROSA VILLEGAS
 PO BOX 3184
 CAROLINA, PR 00984

 ALEXANDRA   ROSARIO MORELL
 COLLAZO &   ROSARIO LAW FIRM
 #41 CALLE   BALDORIOTY
 COAMO, PR   00769

 AMERICAN EXPRESS
 PO BOX 26312
 LEHIGH VALLEY, PA 18002-6312

 AMERICAN INFOSOURCE LP
 PO BOX 248848
 OKLAHOMA CITY, OK 73124-8848

 ANDERSON FINANCIAL PR
 (BORINQUEN TITLE LOAN )
 3440 PRESTON RIDGE RD SUITE 500
 ALPHARETTA, GA 30005

 ANDERSON FINANCIAL SERVICE OF PR
 LLC BORINQUEN TITLE LOAN
 ALDA STREET 1591 CARIBE DEVELOPMENT
 SAN JUAN, PR 00918

 ASUME
 PO BOX 71316
 SAN JUAN, PR 00936-8416

 CLARO
 PO BOX 70366
 SAN JUAN, PR 00936-8366

 DTOP
 MINILLAS STATION
 PO BOX 41269
 SANTURCE, PR 00904

 TMOBILE
 PO BOX 53410
 BELLEVUE, WA 98015-3410
